DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 19 October 2020 and 2 December 2021 have been considered by the examiner.

Specification
The abstract of the disclosure is objected to because it exceeds the limit of 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities. The claim recites the limitation “an opening staring at a first end” on lines 12-13. It appears that the limitation is intended to read: “an opening starting at a first end”.

Claim 8 is objected to because of the following informalities. The claim recites the limitation “the at least a cooling plate” on line 2. The words “at least a” are unnecessary and should be deleted.

Claim 10 is objected to because of the following informalities. The claim recites the limitation “the at least a cooling pipe” on line 7. The words “at least a” are unnecessary and should be deleted.

Claim 14 is objected to because of the following informalities. The claim recites the limitation “the at least a cooling plate” on line 3. The words “at least a” are unnecessary and should be deleted.

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the assembly comprising" on line 1.  Previously the claim defines “a cooling assembly” and “a battery module assembly”. 
Therefore, the intended referent for the limitation of line 1 is unclear. For the purposes of examination either of the possible referents will be considered to meet the claim. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "The assembly” on line 1. Claim 2 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 2 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "The assembly” on line 1. Claim 3 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 3 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "The assembly” on line 1. Claim 4 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 4 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "The assembly” on line 1. Claim 5 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 5 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "The assembly” on line 1. Claim 6 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 6 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claims 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "The assembly” on line 1. Claim 7 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 7 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations "the connection" (line 2) and "the length" (line 3).  There is insufficient antecedent basis for these limitations in the claim.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “the interior surface” (line 2) and "the first side of the mounting channel" (line 2). There is insufficient antecedent basis for these limitations in the claim.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "The assembly” on line 1. Claim 10 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 10 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 
Claim 10 recites the limitation "the plurality of battery cells" on line 5. Claim 10 depends on claim 1. Claim 1 recites “a plurality of first battery cells” (line 4) and “a plurality of second battery cells” (line 5). It thus unclear whether the limitation of claim 10 intends to refer to the “plurality of first battery cells” or the “plurality of second battery cells”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the sense board" on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "The assembly” on line 1. Claim 12 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 12 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 12 recites the limitation "the adapter pin" on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "The assembly” on line 1. Claim 13 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 13 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 
Claim 13 recites the limitation "the plurality of battery cells" on line 2. Claim 13 depends on claim 1. Claim 1 recites “a plurality of first battery cells” (line 4) and “a plurality of second battery cells” (line 5). It thus unclear whether the limitation of claim 13 intends to refer to the “plurality of first battery cells” or the “plurality of second battery cells”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "The assembly” on line 1. Claim 14 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 14 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 14 recites the limitation "the plurality of battery cells" on lines 2-3. Claim 14 depends on claim 1. Claim 1 recites “a plurality of first battery cells” (line 4) and “a plurality of second battery cells” (line 5). It thus unclear whether the limitation of claim 14 intends to refer to the “plurality of first battery cells” or the “plurality of second battery cells”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 14 recites the limitation "the first surface" on line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "The assembly” on line 1. Claim 15 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 15 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "The assembly” on line 1. Claim 16 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 16 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 16 recites the limitations "the adapter pin" (line 1) and "the open channel" (line 3).  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "The assembly” on line 1. Claim 17 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 17 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "The assembly” on line 1. Claim 18 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 18 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "The assembly” on line 1. Claim 19 depends on claim 1. Claim 1 recites “a cooling assembly” (line 1) and “a battery module assembly” (line 1). It thus unclear whether the limitation of claim 19 intends to refer to the cooling assembly” or the “battery module assembly”. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim 19 is directed to a second battery unit and uses the exact same terms to describe the elements of the second battery unit as are used in claim 1 to describe the elements of the first battery unit. Because of this, the use of the definite article in the limitations “the first and second rows of battery cells”, “the plurality of first battery cells”, “the cooling plate”, “the second battery cells” and “the cooling pipe” in claim 19 creates indefiniteness. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the cooling plate” on line 1. Claim 20 depends on claim 19, which depends on claim 1. 
Claim 1 defines “a cooling plate” associated with the first battery unit. Claim 19 defines “a cooling plate” associated with the second battery unit. 
It is thus unclear whether claim 20 intends to refer to “the cooling plate” of the first battery unit or “the cooling plate” of the second battery unit. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-9, 13-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2011/0033742, hereinafter Maier.
Regarding claim 1, Maier teaches a cooling assembly and a battery module. The battery module comprises a first row of battery cells and a second row of battery cells. The battery module has a first and second opposite and opposing sides. The first row of battery cells includes a plurality of first battery cells (1,2,3). The second row of battery cells includes a plurality of second battery cells (4,5,6). The two rows of battery cells are a battery unit.
A cooling element (8, “cooling plate”) is positioned between the first row of battery cells and the second row of battery cells. Each of the first battery cells (1,2,3) is in contact with a first side of the cooling element (8, “cooling plate”). Each of the second battery cells (4,5,6) is in contact with a second side of the cooling element (8, “cooling plate”). The first side of the cooling element (8, “cooling plate”) is opposite and opposing the second side of the cooling element (8, “cooling plate”).
The cooling element (8, “cooling plate”) further comprises a first end. The first end includes channels (44-46) and a tubular profile (31). Each of the channels (44-46) and the tubular profile (31) includes an opening starting at a first end and terminating at a second end of each of the channels (44-46) and the tubular profile (31). In each case, the first end is opposite and opposing the second end (paragraphs [0062, 0065-0070] and figures 3-5). A coolant flows through each of the channels (44-46) and the tubular profile (31) (paragraph [0062]) - therefore each of the channels (44-46) and the tubular profile (31), as well as, the four features taken together, is a “cooling pipe”.
Maier teaches a recess (22) disposed on the first side of the cooling element (8, “cooling plate”). The recess (22) is positioned between a first battery cell (1) and a second battery cell (3) (paragraph [0061] and figures 1-3). The first battery cell (1) and the second battery cell (3) are among the plurality of first battery cells (1,2,3). The recess (22) is in the shape of a channel and is used to mount battery cell (2) – therefore, recess (22) is a “mounting channel”.

Regarding claim 3, Maier teaches that the cooling element (8, “cooling plate”) further comprises a second end. The second end includes channels (52 and 53) and a tubular profile (34). Each of the channels (52 and 53) and the tubular profile (34) includes an opening starting at a first end and terminating at a second end of each of the channels (52 and 53) and the tubular profile (34). In each case, the first end is opposite and opposing the second end (paragraphs [0062, 0065-0070] and figures 3 and 4). A coolant flows through each of the channels (52 and 53) and the tubular profile (34) (paragraph [0062]) - therefore each of the channels (52 and 53) and the tubular profile (34), as well as, the three features taken together, is a “cooling pipe”.

Regarding claim 4, Maier teaches that the cooling element (8, “cooling plate”) extends over the full length of the battery cells (1-6) – therefore the recess (22, “mounting channel”) has a length equal to the length of the first battery cell (1). 
Regarding claim 5, Maier teaches that the cooling element (8, “cooling plate”) is coupled to the battery unit (paragraph [0059]).
Regarding claim 6, Maier teaches that a surface of the “cooling pipe” includes partition wall (39). The surface is an interior surface of the cooling element (8, “cooling plate”). The partition wall (39) protrudes out from the interior surface and is immersed in coolant (paragraphs [0063-0064] and figure 3). As such, the partition walls (39) performs the function of a “cooling fin”. 
Regarding claim 7, Maier teaches that the recess (22, “mounting channel”) comprises an opening starting at a first end of the recess (22, “mounting channel”) and terminating at an opposite, opposing end of the recess (22, “mounting channel”) (figures 1-3). The opening accommodates battery cell (2). 
Regarding claim 8, Maier teaches long narrow openings (“slits”) between neighboring battery cells (figures 1 and 2). The long, narrow openings (“slits”) extend along the full length of the opening accommodating the battery cell (2). The long, narrow openings (“slits”) are opposite the connections between the recess (22, “mounting channel”) and the rest of the cooling element (8, “cooling plate”).
Regarding claim 9, Maier teaches that a surface of the recess (22, “mounting channel”) includes a plurality of partition walls (35, 38 and 40). The surface is an interior surface of the cooling element (8, “cooling plate”). The partition walls (35, 38 and 40) protrude out from the interior surface and are immersed in coolant (paragraphs [0063-0064] and figure 3). As such, the partition walls (35, 38 and 40) perform the function of a “cooling fin”. 

Regarding claim 13, Maier teaches that the battery cells (1-6) are pressed against the cooling element (8, “cooling plate”) and held together by tensile elements (14). The tensile elements (14) hold the battery cells in a fixed position aligned relative to the cooling element (8, “cooling plate”) (paragraph [0059]). Therefore the tensile elements (14) are a “cell retainer”. 
Regarding claim 14, Maier teaches that the battery cells (1-6) are wrapped by tensile straps (14) and pressed against surfaces of the cooling element (8, “cooling plate”). The tensile straps (14) hold the battery cells (1-6) together and thus protect the battery unit from being disassembled (paragraph [0059] and figure 1s and 2). Therefore the tensile straps (14) are a “protective wrapping”. 
Regarding claim 15, Maier teaches channels (44-46) and tubular profile (31), all of which separately or in aggregate are a “cooling pipe”.
The “cooling pipe” transmits a coolant from one side of the battery module to the opposite side of the battery module. The coolant travels through the opening of the “cooling pipe” (paragraphs [0062-0070] and figures 3-5). Maier teaches that the coolant may be a gas (paragraph [0011]).

Regarding claim 19, Maier teaches that the battery module includes a second battery unit with the same features as the first battery unit (paragraph [0075] and figure 8). 
Thus, the second battery unit includes a first row of battery cells including a plurality of first battery cells (1,2,3). The second battery unit further includes a second row of battery cells including a plurality of second battery cells (4,5,6). 
A cooling element (8, “cooling plate”) is positioned between the first row of battery cells and the second row of battery cells. Each of the first battery cells (1,2,3) is in contact with a first side of the cooling element (8, “cooling plate”). Each of the second battery cells (4,5,6) is in contact with a second side of the cooling element (8, “cooling plate”). The first side of the cooling element (8, “cooling plate”) is opposite and opposing the second side of the cooling element (8, “cooling plate”).
The cooling element (8, “cooling plate”) further comprises a first end. The first end includes channels (44 and 45) and a tubular profile (31). Each of the channels (44 and 45) and the tubular profile (31) includes an opening starting at a first end and terminating at a second end of each of the channels (44 and 45) and the tubular profile (31). In each case, the first end is opposite and opposing the second end (paragraphs [0062, 0065-0070] and figures 3-5). A coolant flows through each of the channels (44 and 45) and the tubular profile (31) (paragraph [0062]) - therefore each of the channels (44 and 45) and the tubular profile (31), as well as, the three features taken together, is a “cooling pipe”.
Regarding claim 20, Maier teaches that the cooling element (8, “cooling plate”) further comprises a second end. The second end includes channels (52 and 53) and a tubular profile (34). Each of the channels (52 and 53) and the tubular profile (34) includes an opening starting at a first end and terminating at a second end of each of the channels (52 and 53) and the tubular profile (34). In each case, the first end is opposite and opposing the second end (paragraphs [0062, 0065-0070] and figures 3 and 4). A coolant flows through each of the channels (52 and 53) and the tubular profile (34) (paragraph [0062]) - therefore each of the channels (52 and 53) and the tubular profile (34), as well as, the three features taken together, is a “cooling pipe”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0033742, hereinafter Maier as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2017/0104251, hereinafter Wang.
Regarding claim 2, Maier teaches a hole (16) located at the first end of the “cooling pipe”. Hole (16) is used for connection to a cooling circuit.
Maier fails to teach an adapter pin having an open channel.
It is well-known in the art to couple ports to the ends of cooling conduits for the purpose of connecting to a cooling circuit. See, e.g. Wang who teaches manifold ports (112) for connecting a cooling circuit to a cooling channel (C). The manifold ports are in the shape of elongated elements having an open channel for the flow of coolant (paragraph [0053] and figures 3-6). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to couple a port (“adapter pin”) to the opening starting at the first end of the “cooling pipe” for the purpose of connecting the “cooling pipe” to a cooling circuit.
In the combination of Maier and Wang, the port (“adapter pin”) comprises an open channel for the flow coolant. The open channel starts at the first side of the battery module and terminates away from the battery module – into the external cooling circuit.

Regarding claim 12, Maier teaches a hole (16) located at the first end of the “cooling pipe”. Hole (16) is used for connection to a cooling circuit.
Maier fails to teach an adapter pin composed of electrically insulated material.
It is well-known in the art to couple ports to the ends of cooling conduits for the purpose of connecting to a cooling circuit. See, e.g. Wang who teaches rubber manifold ports (112) for connecting a cooling circuit to a cooling channel (C) (paragraph [0053] and figures 3-6). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to couple a rubber port (“adapter pin”) to the opening starting at the first end of the “cooling pipe” for the purpose of connecting the “cooling pipe” to a cooling circuit.

Regarding claim 16, Maier teaches a hole (16) located at the first end of the “cooling pipe”. Hole (16) is used for connection to a cooling circuit. Maier teaches that the coolant may be a gas (paragraph [0011]).
Maier fails to teach an adapter pin.
It is well-known in the art to couple ports to the ends of cooling conduits for the purpose of connecting to a cooling circuit. See, e.g. Wang who teaches manifold ports (112) for connecting a cooling circuit to a cooling channel (C). The manifold ports are in the shape of elongated elements having an open channel for the flow of coolant (paragraph [0053] and figures 3-6). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to couple a port (“adapter pin”) to the opening starting at the first end of the “cooling pipe” for the purpose of connecting the “cooling pipe” to a cooling circuit.
In the combination of Maier and Wang, the port (“adapter pin”) comprises an open channel for the flow coolant. The open channel starts at the first side of the battery module and terminates away from the battery module – into the external cooling circuit. The port (“adapter pin”) is capable of transmitting gas from the opening of the “cooling pipe” to an area external to the battery module.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0033742, hereinafter Maier as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2019/0237713, hereinafter Seol.
Regarding claim 10, Maier teaches a cover (11) coupled to the first side of the battery module. The cover (11) includes openings (“cell vents”) for accommodating each of the battery cells (1-6). The cover (11) also includes a hole (16, “adapter hole”) corresponding to the opening of the “cooling pipe” (paragraph [0059] and figure 1). 
Maier fails to teach that the cover (11) is a “sense board”.
It is well-known in the art to integrate sensing and/or control elements in covers of battery modules – see, e.g. Seol (paragraphs [0053, 0063] and figure 1).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to integrate sensing and/or control elements in the cover (11) and thus to make the cover (11) a “sense board” for the purpose of integrating safety and control features within the battery module.

Claims 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0033742, hereinafter Maier as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2017/0162921, hereinafter Schuhmann.
Regarding claim 11, Maier teaches a battery module (paragraph [0058]).
Maier fails to teach a printed circuit board.
The use of printed circuit boards for control and electrical connections within battery modules is ubiquitous in the art – see, e.g. Schuhmann (paragraphs [0013, 0014, 0038, 0052, 0068, 0069]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement a printed circuit board with Maier’s battery module for the purpose of implementing control and forming electrical connections between the cells. 
Regarding claim 17, Maier teaches a battery module comprising high power cells (paragraph [0058]).	Maier fails to teach a propulsor.
It is well-known in the art to use battery modules to power electric motors (“propulsors”) – see, Schumann (paragraphs [00058-0061]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Maier’s battery module to power an electric motor (“propulsor”) for the purpose of operating an electric vehicle. 
	
Regarding claim 18, Maier teaches a battery module comprising high power cells (paragraph [0058]).	Maier fails to teach that the battery modules is affixed to an electric aircraft.
It is well-known in the art to use battery modules to power electric aircraft – see, e.g. Schumann (paragraphs [0001, 0018, 0058-0061]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to affix Maier’s battery module to an electric aircraft for the purpose of powering the electric aircraft.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724